Citation Nr: 1612837	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD.  The current claim for a TDIU due to PTSD was raised during the course of the appeal for an increased rating for PTSD.   

The Veteran and his wife testified at a hearing before RO personnel in June 2009 and during a video conference hearing before the undersigned Veterans Law Judge in February 2010. Transcripts of these hearings are of record. 

In May 2010 the Board remanded the PTSD claim for further development and in April 2011, the Board denied the PTSD claim and remanded the TDIU claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the TDIU claim.  

Since the Board's April 2011 prior remand, it appears that the Veteran has received ongoing treatment for his PTSD, including treatment at VA, the "Greentree" Vet Center, and the DuBois Vet Center.  VA treatment records dated in 2011 and 2012 reference regular treatment at the "Greentree" Vet Center in Pittsburgh, and in a January 2016 statement, the Veteran reported VA mental health treatment as recently as June 2015.  Additionally, he submitted evidence via facsimile from the DuBois Vet Center.  However, there is only one single relevant VA treatment record dated after January 2012, and no ongoing Vet Center records.  As those records are relevant to the current claim for TDIU due to PTSD, they should be obtained on remand.

The Board also notes that the Board's prior remand instructions directed that mental health treatment records from Highland Drive VA Medical Center (VAMC) dating since May 2010 be obtained.  However, the Veteran's more recent statements suggest he may receive treatment at the James E. Van Zandt VAMC in Altoona.  

Additionally, given that it has been over four years since the Veteran's examination for TDIU in June 2011, the Board finds a new opinion should be obtained based upon the Veteran's current functioning.  In this regard, an April 2014 DBQ completed by a VA consultant shows a GAF score of 45.  However, this DBQ diagnosed PTSD with psychosis, did not complete the symptom report, and there is no mention of psychosis in any other treatment reports of record.  Accordingly, a current examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant mental health treatment records from the VA Pittsburgh Healthcare System and the James E. Van Zandt VAMC in Altoona dating since May 2010. 

2. Then, schedule the Veteran for a VA mental disorders examination to address functional impairment caused by his service-connected PTSD.  Specifically, the examiner should address the impact of the Veteran's PTSD on his occupational and social functioning.

3. After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should    be reviewed and the claim for entitlement to TDIU adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




